DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed on 10/25/2021 in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/25/2021 has been entered.
  Therefore, Claims 1-20 are pending and have been considered below.
 
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112 Second Paragraph
3.	Applicants’  amendments with respect to claim 2 is sufficient to overcome Claim Rejections - 35 USC § 112 Second Paragraph set forth in the previous Office Action. The examiner withdraws the rejections. However, amendment to claims 1  warrants a new 112 (b) rejection.
Response to Arguments

4.	Applicant's arguments filed on 10/13/201 have been fully considered but they are not persuasive.
trailer brake system and not a vehicle brake system as claimed”. It is still the Examiner’s position that it does control brake of the vehicle.  See  via “going forward or backward” [0070], see [0064-0070]). 
For at least the above reasons, the rejection of claims is believed to be proper and is hereby maintained and repeated as follows:

 Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the recitation, transmitting an actuation signal to the vehicle brake 
“transmitting an actuation signal to the brake system within the vehicle to cause application of the vehicle service brakes when the first signal from the accelerometer indicates a deceleration in the longitudinal direction above a predetermined rate within a  to do what?  Is it  causing the brake application to run or stop running or causing the application to run and make the brake  system to gradually  apply brake or suddenly apply brake  or not apply brake at all? 
 Appropriate clarification  is required.
Claims 2-12  are rejected as being dependent upon a rejected base claim 1. 

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
 
7.	Claims 1, 8 and 20  are  rejected under 35 U.S.C. 103 as being unpatentable over Kissel  (USP 2006/0095189) in view of Li et al. ( USP 2019/0094872) 
As Per Claim 1, Kissel teaches, a vehicle system, comprising: a brake system within the vehicle and including vehicle service brakes configured to decelerate the vehicle to a stop  (via brake  control system, a brake controller 10, being mounter on towing vehicle 16, being capable of decelerating the vehicle to stop by brake application, [0024]-0025], Fig.1) ; an accelerometer mounted on the vehicle ( via accelerometer device 26, [0028],[0011], Fig.1)  and a controller ( brake controller 10, [0028]: positioned within the vehicle; ( [0024-0026]);  receiving a first signal from the accelerometer; ([0043-0045]) and during an automated  ([0024-0028], [0045], via “going forward or backward” [0070], see [0064-0070]).
However, Kissel does not explicitly teach, transmitting an actuation signal to the 
In  a related field of Art,  Li et al. ( Li) teaches, a tow vehicle being equipped with controller and   maneuvering  the vehicle in reverse for attachment to a trailer , wherein, 
transmitting an actuation signal to the  brake system within the vehicle to cause application of the vehicle service brakes when the first signal from the accelerometer indicates a deceleration in the longitudinal direction above a predetermined rate within a predetermined time interval (Abstract,  via controller  300, “The  braking behavior 322 may be executed to either stop the tow vehicle 100 or to slow down the tow vehicle based on the planned path 552. The  braking behavior 322 sends a signal or command 301 to the drive system 110, e.g., the  brake system 120, to either stop the tow vehicle 100 or reduce the speed of the tow vehicle 100.” [0031], also see [0030-0033], Figs. 2A,2B). 
It would have been obvious to one of ordinary skill in the art, having the teachings of Kissel and Li  before the effective filing date of the claimed invention  to modify the systems of Kissel, to include the teachings ( system) of Li  and configure with the system of Kissel in order to transmit signal to brake system  to decelerate the vehicle while maneuvering to couple the tow vehicle with the towed vehicle  and stop vehicle the tow vehicle if need to avoid collision with the towed vehicle.  Motivation to combine the two teachings is, to stop  tow vehicle in order to avoid collision (i.e., collision avoidance).
	As per Claim 8, Kissel as modified by Li   teaches the limitation of Claim 1. However, Kissel  in view of Li teaches, wherein the controller continues to transmit the actuation signal to the vehicle brake system until the vehicle is brought to a stop.( Li : 
 [0031], also see [0030-0033], Figs. 2A,2B).
Claim 20 is being rejected using the same rationale as claim 1.

8.	Claims 2 , 3  and 16 are  rejected under 35 U.S.C. 103 as being unpatentable over Kissel  (USP 2006/0095189) in view of Li et al. ( USP 2019/0094872)  in view of Pelosse (USP 2010/0007200).
As per Claim 2, Kissel as modified by Li teaches the limitation of Claim 1. However, Kissel  in view of Li does not explicitly teach, wherein the controller calculates a time derivative of the
In the same field of endeavor, Pelosse discloses a vehicle system that calculates a time derivative of the acceleration signal of the vehicle and monitors the time derivative on an ongoing basis and determines that the first signal from the accelerometer indicates a deceleration in the longitudinal direction above the predetermined rate by the time derivative exceeding a predetermined value but not during the reversing of the vehicle (the system uses the time derivative of acceleration to activate a brake system due to the deceleration of the vehicle value too high (inherent exceeding a predetermined value and knowing the deceleration value is too high means presence of monitoring process), [0024-0026]).
It would have been obvious to one of ordinary skill in the art, having the teachings of Kissel and Pelosse before the effective filing date of the claimed invention  to modify the systems of Kissel, to include the   teachings ( system) of Pelosse  and configure with the system of Kissel in order to perform  vehicle control during the reversing and calculates the time derivative of the acceleration and determine the deceleration of the vehicle. Motivation to combine the two teachings is, to stop  tow vehicle in order to  limit the likelihood of instability, Pelosse [0026]).
As per Claim 3, Kissel as modified by Li  and Pelosse teaches the limitation of Claim 2. However, Kissel  in view of Li and Pelosse  teaches, wherein the predetermined value of the time derivative is between 5 meters per second cubed and 10 meters per second cubed ( Pelosse : time derivative of acceleration) is 5m per second cubed, [0031], [0026]).
 Claim 16 is being rejected using the same rationale as claim 2.
 
9.	Claims 4  and 17 are  rejected under 35 U.S.C. 103 as being unpatentable over Kissel  (USP 2006/0095189) in view of Li et al. ( USP 2019/0094872)  in view of Pelosse ( USP 2010/0007200) in view of Braunberger (USP 2015/0081184).
As per Claim 4, Kissel as modified by Li  teaches the limitation of Claim 1. However, Kissel  in view of Li  does not explicitly teach, wherein: the controller interprets the deceleration in the longitudinal direction above a predetermined rate within a predetermined time interval as a reversing collision indication; the controller further 
In  a related field of art, Pelosse teaches, wherein: the controller interprets the deceleration in the longitudinal direction above a predetermined rate within a predetermined time interval as a reversing collision indication;( Pelosse : [0024-0026]).
It would have been obvious to one of ordinary skill in the art, having the teachings of Kissel and Pelosse before the effective filing date of the claimed invention  to modify the systems of Kissel, to include the   teachings ( system) of Pelosse  and configure with the system of Kissel in order to perform  vehicle control during the reversing and calculates the time derivative of the acceleration and determine the deceleration of the vehicle. Motivation to combine the two teachings is, to stop  tow vehicle in order to  limit the likelihood of instability, Pelosse [0026]).
However,  Kissel in view of Li and  Pelosse  does not teach the controller further monitors at least one additional vehicle state affecting the signal from the accelerometer for an indicator of false positive detection.  
In the same field of endeavor, Braunberger teaches the controller further monitors at least one additional vehicle state affecting the signal from the accelerometer for an indicator of false positive detection (receives a signal from the accelerometer and determines that the signal corresponds to not activate the brake of the towing vehicle (fault positive detection), [0018]-[0019]).
It would have been obvious to one of ordinary skill in the art, having the teachings of modified teachings of Kissel  and  Braunberger  before the effective filing date of the claimed invention  to modify the systems of Kissel, to include the   teachings    
 Claim 17  is being rejected using the same rationale as claim 4.

10.	Claims 5  and 18 are  rejected under 35 U.S.C. 103 as being unpatentable over Kissel  (USP 2006/0095189) in view of Li et al. ( USP 2019/0094872)  in view of Pelosse ( USP 2010/0007200) in view of Braunberger (USP 2015/0081184) and in view of Schuetze et al. (DE102010002680A1).
As per Claim 5, Kissel as modified by Li. Pelosse  and Braunberger  teaches the limitation of Claim 4. However, Kissel  in view of Li , Pelosse and Braunberger  teaches, wherein: the accelerometer outputs a second signal corresponding with acceleration of the vehicle in a vertical direction; (Kissel : (the brake controller detect another (second) acceleration due to the gravity([0012], [0013]).
However, Kissel in view of Li, Pelosse and Braunberger  does not explicitly teach, the controller receives the second signal and monitors for the at least one additional vehicle state by monitoring the second signal for an indication of an acceleration in the vertical direction above a predetermined rate within the predetermined time interval such that the acceleration in the vertical direction above the predetermined rate within the predetermined time interval indicates a false positive detection. 
 	In the same field of endeavor, Schuetze et al. teach the controller receives the second signal and monitors for the at least one additional vehicle state by monitoring the second signal for an indication of an acceleration in the vertical direction above a predetermined rate within the predetermined time interval such that the acceleration in the vertical direction above the predetermined rate within the predetermined time interval indicates a false positive detection.  (monitoring an acceleration in the vertical direction (second signal) exceeding the permitted noise which is acceleration value threshold (above the predetermined rate within the predetermined time interval) abort the offset drift measurement of the roll rate signal indicates a false positive detection, [0063]).
It would have been obvious to one of ordinary skill in the art, having the teachings of modified teachings of Kissel  and  Schuetze  before the effective filing date of the claimed invention  to modify the systems of Kissel, to include the   teachings (   of  Schuetze and configure with the system of Kissel in order to detect acceleration in different directions. Motivation to combine the two teachings is, to achieve better control of vehicle  maneuvering.
 	Claim 18 is being rejected using the same rationale as claim 5.

11.	Claims 6 and 19 are  is rejected under 35 U.S.C. 103 as being unpatentable over Kissel  (USP 2006/0095189) in view of Li et al. ( USP 2019/0094872)  in view of Pelosse ( USP 2010/0007200) in view of Braunberger (USP 2015/0081184) in view of Schuetze et al. (DE102010002680A1) and in view of Nakayama (USP 8,406,952 B2).

 	As per Claim 6, Kissel as modified by Li   teaches the limitation of Claim 5. However, Kissel  in view of Li does not explicitly teach, the system  further including at least one of a transmission system and an electronic parking brake, wherein: the at least one additional vehicle state includes at least one of the transmission system being in park, the electronic parking brake being active, or the vehicle brake system being applied above a predetermined threshold.  
In the same field of endeavor, Nakayama teaches a vehicle system including at least one of a transmission system (automatic transmission is used, [brief description  detail description 21]) and an electronic parking brake (In addition, in the electric parking brake, the addition of a "hill hold (hill holder)" function has been proposed, [background of the invention 8]), wherein: the at least one additional vehicle state includes at least one of the transmission system being in park, the electronic parking brake being active, or the vehicle brake system being engaged above a predetermined threshold (the transmission is shifted to a stopped state and the parking brake is shift to a braking state, [43-44]).
It would have been obvious to one of ordinary skill in the art, having the teachings of modified teachings of Kissel  and  Nakayama  before the effective filing date of the claimed invention  to modify the systems of Kissel, to include the   teachings  of  Nakayama and configure with the system of Kissel in order to equip the vehicle  with the transmission system to shift position and electronic parking brake to automatically stop the vehicle when needed. Motivation to combine the two teachings is, to achieve better control of vehicle  maneuvering.
Claim 19 is being rejected using the same rationale as claim 6.
7 is rejected under 35 U.S.C. 103 as being unpatentable over Kissel  (USP 2006/0095189) in view of Li et al. ( USP 2019/0094872)  in view of Napier et al. (USP 6,516,925 B1).
  	As per Claim 7, Kissel as modified by Li   teaches the limitation of Claim 1. However, Kissel  in view of Li does not explicitly teach, wherein the actuation signal requests at least one of a braking application rate or a braking torque above a respective predetermined threshold. 
In the same field of endeavor, Napier et al. disclose a vehicle system wherein the actuation signal requests at least one of a braking application rate or a braking torque above a respective predetermined threshold (a controllers 20 determine the amount of braking torque to be applied, [3]).
It would have been obvious to one of ordinary skill in the art, having the teachings of modified teachings of Kissel  and  Napier  before the effective filing date of the claimed invention  to modify the systems of Kissel, to include the   teachings  of  Napier and configure with the system of Kissel in order to  obtain a braking application rate or a braking torque above a respective predetermined threshold.
 
13.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kissel  (USP 2006/0095189) in view of Li et al. ( USP 2019/0094872) and in view of Nakayama (USP 8,406,952 B2).
As per Claim 9, Kissel as modified by Li  teaches the limitation of Claim 8. However, Kissel  in view of Li does not explicitly teach, an electronic parking brake, 
 In the same field of endeavor, Nakayama teaches a vehicle system further including an electronic parking brake, wherein: the controller determines that the vehicle is brought to a stop and causes application of the electronic parking brake (via an electric parking brake control system which can activate the electric parking brake immediately after the vehicle is brought to a stop, col.3, lines 1-5).
It would have been obvious to one of ordinary skill in the art, having the teachings of modified teachings of Kissel  and  Nakayama  before the effective filing date of the claimed invention  to modify the systems of Kissel, to include the   teachings  of  Nakayama and configure with the system of Kissel in order to equip the vehicle  with the transmission system to shift position and electronic parking brake to automatically stop the vehicle when needed. Motivation to combine the two teachings is, to achieve better control of vehicle  maneuvering.
 
14.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kissel  (USP 2006/0095189) in view of Li et al. ( USP 2019/0094872) and Singh et al. ( USP 2016/0052548).
 As per Claim 10, Kissel as modified by Li   teaches the limitation of Claim 1. However, Kissel  in view of Li does not explicitly teach, , further including an imaging system, wherein the controller further: identifies a trailer coupler disconnected with, spaced from the vehicle, and within image data received from the imaging system; and 
In a related field of art, Singh et al. ( Singh)  teaches, a vehicle hitch assistance system wherein,  the system, further including an imaging system, wherein the controller further: identifies a trailer coupler disconnected with, spaced from the vehicle, and within image data received from the imaging system; and outputs a steering signal to the vehicle during reversing of the vehicle to cause the vehicle to steer to align a hitch ball of the vehicle with the coupler ( [0078-0086]). Figs. 1,2 3A-4B).
 It would have been obvious to one of ordinary skill in the art, having the teachings of modified teachings of Kissel  and  Singh before the effective filing date of the claimed invention  to modify the systems of Kissel, to include the   teachings  of  Singh and configure with the system of Kissel in order to  outputting a steering signal to the vehicle during reversing of the vehicle to cause the vehicle to steer to align a hitch ball of the vehicle with the coupler. Motivation to combine the two teachings is, to achieve better control of vehicle  maneuvering.

15.	Claims 11 ,12 and 14-15  are  rejected under 35 U.S.C. 103 as being unpatentable over Kissel  (USP 2006/0095189) in view of Li et al. (USP 2019/0094872) Singh et al. (USP 2016/0052548) in view of  Braunberger (USP 2015/0081184) in view of Reed et a l. (USP 2016/0101765).
  	As per Claim 11, Kissel as modified by Li and Singh teaches the limitation of Claim 10. However, Kissel  in view of Li  and Singh  teaches, wherein the controller further: continuously monitors a distance between a rear of the vehicle and the coupler (Singh: [0078-0086]). Figs. 1,2 3A-4B).
However,  Kissel in view of Li  and Singh does not explicitly teach, 
 transmits the actuation signal to the vehicle brake system when the first signal from the accelerometer indicates the deceleration in the longitudinal direction above the predetermined rate within the predetermined time interval within a reverse collision detection function;  and implements the reverse collision detection function only when the distance between the rear of the vehicle and the coupler is within one meter.   
In  a related field of Art, Braunberger teaches  a controller transmits the actuation signal to the vehicle brake system when the first signal from the accelerometer indicates the deceleration in the longitudinal direction (In some embodiments, the accelerometer-gyroscopic sensor 110 sends a signal to the trailer control device 140 that the trailer is decelerating at an unsafe rate and in response the trailer control device 140 sends a signal to the trailer activation circuit 150 to activate the trailer brake, [0018]) above the predetermined rate within the predetermined time interval (when the deceleration value is greater than a threshold value, [0008]).
It would have been obvious to one of ordinary skill in the art, having the teachings of modified teachings of Kissel  and Braunberger  before the effective filing date of the claimed invention  to modify the systems of Kissel, to include the   teachings  of  Braunberger  and configure with the system of Kissel in order to, outputting a steering signal to the vehicle during reversing of the vehicle to cause the vehicle to steer to align a hitch ball of the vehicle with the coupler. Motivation to combine the two teachings is, to achieve better control of vehicle  maneuvering.

In related field of art, Reed et al. teaches  a controller implements the  reverse collision detection function; and implements the reverse collision detection function only when the distance between the rear of the vehicle and the coupler is within one meter (a determination is made of whether a rearward object is detected within a first threshold distance, as illustrated at operation 56. In a preferred embodiment, the first threshold distance is between 0.25 and 0.5 meters, [0022]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Kissel, in view of Reed et al., wherein a controller continually monitors a distance between a rear of the vehicle and the coupler while outputting the steering signal to the vehicle; also have a predetermined distance that indicates the collision of the rear of the vehicle with an object.  Motivation to combine the two teachings is, to use the distance indicators  to judge how far the vehicle may travel in REVERSE without colliding with the rearward object, Reed et al. ([0020]).
  	As per Claim 12, Kissel as modified by Li and Singh, Braunberger and Reed teaches the limitation of Claim 10. However, Kissel  in view of Li  and Singh, Braunberger and Reed  teaches, wherein the controller uses the first signal from the accelerometer indicating the deceleration in the longitudinal direction above the predetermined rate within the predetermined time interval within the reverse collision (Li : Abstract,  “The  braking behavior 322 may be executed to either stop the tow vehicle 100 or to slow down the tow vehicle based on the planned path 552. The  braking behavior 322 sends a signal or command 301 to the drive system 110, e.g., the  brake system 120, to either stop the tow vehicle 100 or reduce the speed of the tow vehicle 100.” [0031], also see [0030-0033], Figs. 2A,2B). (via  sensor system 400 camera and sensors , ([0021-0024]) , also see  320 of 300, [0020], [0030], [0033], ref. Claim 4).
Claim 14 is being rejected using the same rationale as claim 11.
Claim 15  is being rejected using the same rationale as claim 12.

16.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (USP 2019/0094872) in view of  Kissel  (USP 2006/0095189).
As  Per Claim 13, Li teaches, a vehicle hitching assistance system (Abstract), comprising: a hitch mounted on the vehicle hitch  (hitch 160, [0016]) a vehicle brake system within the vehicle and including vehicle service brakes configured to decelerate the vehicle to a stop; First Named Inventor :Arnav Sharma (vai brake system 120 being capable of stopping the vehicle,  [0016], Fig. 2A); a Appin. No.: 16/221,818 vPage: 5ehicle steering system including steered vehicle wheels connected with the vehicle service brakes;  ( via steering behavior 326, [0016], [0007], [0030], Fig. 2A)) and a controller ( 30, [0019], Fig. 2A): identifying a trailer coupler disconnected from the hitch, spaced from the vehicle, and within a specified area relative to the vehicle;( via sensor system 400 camera and sensors , ([0021-0024])  ( via 320 of 300, [0020], [0030], [0033], ref. Claim 4).
 transmitting an actuation signal to the vehicle brake system to cause actuation of the vehicle service brakes when the first signal from the accelerometer indicates a deceleration in the longitudinal direction above a predetermined rate within a predetermined time interval. (Li : Abstract,  “The  braking behavior 322 may be executed to either stop the tow vehicle 100 or to slow down the tow vehicle based on the planned path 552. The  braking behavior 322 sends a signal or command 301 to the drive system 110, e.g., the  brake system 120, to either stop the tow vehicle 100 or reduce the speed of the tow vehicle 100.” [0031], also see [0030-0033], Figs. 2A,2B). 
 	 However, Li does not explicitly teach,  an accelerometer mounted on the vehicle; 
receiving a first signal from the accelerometer;  and during an automated hitching operation of the vehicle, including reversing of the vehicle in a longitudinal direction toward the trailer from an initial distance between the trailer and the vehicle in the longitudinal direction.
In a related field of Art, Kissel teaches, brake control systems  and method, wherein, an accelerometer mounted on the vehicle; (Kissel:  via accelerometer device 26, [0028],[0011], Fig.1) receiving a first signal from the accelerometer; (Kissel:   ([0043-0045]); and during an automated hitching operation of the vehicle, including reversing of the vehicle in a longitudinal direction toward the trailer from an initial distance between the trailer and the vehicle in the longitudinal direction,(Kissel:  [0024-0028], [0045], via “going forward or backward” [0070], see [0064-0070]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD SHAFI whose telephone number is (571)270-5741. The examiner can normally be reached M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/MUHAMMAD SHAFI/Primary Examiner, Art Unit 3663